Citation Nr: 1516244	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-02 956	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES


1.  Entitlement to a disability evaluation in excess of 10 percent for service connected right knee sprain with instability.

2.  Entitlement to a disability evaluation in excess of 30 percent for service connected left knee sprain with instability.

3.  Entitlement to a disability evaluation in excess of 10 percent for service connected lumbosacral strain prior to June 27, 2012 and in excess of 20 percent thereafter.

4.  Entitlement to an initial disability evaluation in excess of 30 percent for a service connected irritable bowel syndrome.

5.  Entitlement to an initial disability evaluation in excess of 30 percent for service connected bilateral flat feet.

6.  Entitlement to an initial compensable disability evaluation for tinea pedis with onychomycosis.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION


The Veteran served on active duty from November 1994 to January 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010, September 2011, and November 2012 rating decisions of the Department of Veterans Affairs (VA).  Jurisdiction is currently with the Regional Office (RO) in Des Moines, Iowa.  

In her substantive appeals, the Veteran requested a videoconference hearing before a member of the Board, but withdrew her request in February 2015.  

 
FINDING OF FACT

On February 10, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
BRADLEY W. HENNINGS
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


